DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Dai reference (CN 108 757 906 A).
4.	Regarding claim 1, the Dai reference discloses:
a bearing lubrication structure for a wind power gearbox [Abstract], comprising:
a housing (4), 
a bearing (10), 
a planet carrier (1), and 
an oil scraper assembly (2, 5, 6), wherein the planet carrier (1) is rotatably disposed on the housing (4) through the bearing (10) (FIG. 4), a first end face (FIG. 4—the right side of the cavity defined a little lower and right of the (8) in (FIG. 4)) of the planet carrier (1) and a second end face (FIG. 4—the left side) of the housing (4) form a receiving chamber (FIG. 4—the upper cavity defined a little lower and right of the (8) in (FIG. 4)), the oil scraper assembly (2, 5, 6) is disposed on the second end face and is located in the receiving chamber (FIG. 4—the oil scraper assembly is located on the second end face and is in the receiving chamber), the oil scraper assembly (2, 5, 6) comprises an oil scraper member (2), the oil scraper member is configured to, when the planet carrier rotates, collect oil from the first end face and make the oil flow into the bearing (FIG. 4) (via grooves (5) and (6) and passage (8)).
5.	Regarding claim 3, the Dai reference further discloses:
wherein the oil scraper member (2) comprises a body part and an oil scraper part located on one side of the body part (FIG. 3—the area below the fasteners can be considered a body part and the part below that can be considered the oil scraper part), wherein the oil scraper part and the body part form an oil collection chamber (5, 6), the oil scraper part is configured to contact oil attached to the first end face (FIG. 4), and the oil scraper part is further configured to, when the planet carrier rotates, scrape the oil on the first end face so that the oil on the first end face passes through the oil collection chamber and then lubricates the bearing (FIG. 3 & 4).
6.	Regarding claim 4, the Dai reference further discloses:
wherein the body part comprises a first plane disposed facing to the planet carrier, and the oil scraper part protrudes from the first plane to contact the oil attached to the first end face (FIG. 4).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Dai reference in view of the Wang reference (CN 212455458 U).  
9.	Regarding claim 2, the Dai reference fails to disclose:
an end cover, wherein the end cover is connected to an end face of the housing facing away from the second end face, and a part of the planet carrier extends out of the end cover.
The Wang reference teaches it is conventional in the art of lubricating gear boxes to provide as taught in (FIG. 1) an end cover (6), wherein the end cover is connected to an end face of the housing (1) facing away from the second end face (FIG. 3—the second end face is the face shown in (FIG. 3)), and a part of the planet carrier extends out of the end cover (FIG. 1).  Such configurations/structures would allow the service life of the gearbox for lubricating the support bearing to be prolonged [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the gearbox of the Dai reference, such that the Dai reference fails to disclose an end cover, wherein the end cover is connected to an end face of the housing facing away from the second end face, and a part of the planet carrier extends out of the end cover, as clearly suggested and taught by the Wang reference, in order to allow the service life of the gearbox for lubricating the support bearing to be prolonged [Abstract].  
10.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Dai reference in view of the Noller reference (US Patent No. 8,597,155).  
11.	Regarding claim 14, the Dai reference fails to disclose:
wherein an observation through hole is disposed on the end face of the housing facing away from the second end face and configured to determine an axial distance between the oil scraper assembly and the first end face.
The Noller reference teaches it is conventional in the art of planetary gearing to provide as taught in (Column 2, lines 11-17) wherein an observation through hole is disposed on the end face of the housing facing away from the second end face and configured to determine an axial distance between the oil scraper assembly and the first end face (Column 2, lines 11-17).  Such configurations/structures would allow further inspection using auxiliary aids (Column 2, lines 11-17).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the gearbox of the Dai reference, such that the gearbox further includes wherein an observation through hole is disposed on the end face of the housing facing away from the second end face and configured to determine an axial distance between the oil scraper assembly and the first end face, as clearly suggested and taught by the Noller reference, in order to allow further inspection using auxiliary aids (Column 2, lines 11-17). 
12.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Dai reference.  
13.	Regarding claim 15, the Dai reference fails to disclose:
wherein a plurality of oil scraper assemblies are disposed on the second end face in a circumferentially spaced manner.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a plurality of oil scraper assemblies disposed on the second end face in a circumferentially spaced manner, since it has been held that mere duplications of the essential working parts of a device and rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-B) & MPEP 2144.04 (VI-C).  
Allowable Subject Matter
14.	Claims 5-13 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747